DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the Appeal Brief filed on 22 April 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
Response to Arguments
Applicant’s arguments in the Appeal Brief filed 22 April 2022 are persuasive.  The rejection in the Final Office Action should have been under 35 USC 103 and is corrected herein.  In the Advisory Action of 30 November 2021, the Examiner pointed out references that teach reduction gearboxes in rotary propulsion systems.  This was done in an effort to expedite prosecution and save Applicant resources by showing that this may not be the best direction to overcome the prior art.  However, as pointed out in the Appeal Brief, this was not correct under the MPEP. Thus, proper rejections under 35 USC 103 showing that reduction gearboxes are well known in art are included below. 
Claim Objections
Claims 3, 18, and 19 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 3: Lines 2-3 recite “the fan is a first fan”, this is already recited in claim 1.  
Regarding claim 18: Line 3 recites “when the aircraft during normal, level flight”, there may be a typographical error. 
Regarding claim 19: Line 3 recites “when the aircraft during normal, level flight”, there may be a typographical error. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harvey (US 2020/0070990).
Regarding claim 1: Harvey discloses a rotary propulsion system, comprising: 
a first fan (13a, Fig. 2) that rotates about a rotation axis (along 24a); 
a first electric motor (30a) having windings disposed in a stator and a permanent magnet disposed on a first rotor (paragraph 0013), wherein the rotor is arranged along the rotation axis of the first fan (as shown in Fig. 2); and 
a reduction gear set (25) extending about the rotation axis and coupling the rotor of the first electric motor to the first fan, wherein the permanent magnet is rotatable about the rotation axis of the first fan relative to the windings and relative to the fan to rotate the fan using the first electric motor at a rotational speed that is lower than a rotational speed of the permanent magnet (paragraph 0031).
Regarding claim 3: Harvey discloses comprising a second fan (13b), the second fan coaxially supported for rotation about the rotation axis with the first fan (as shown in Fig. 2).  
Regarding claim 4: Harvey discloses a generator (56, Fig. 1) connected to the electric motor; and a gas turbine engine (58) operably connected to the generator, rotational speed of the gas turbine engine being independent of the rotational speed of the fan (as they are not mechanically connected).  
Regarding claim 5: Harvey discloses the permanent magnet (34a, Fig. 3a) is arranged radially outward of the windings (42a) .  
Regarding claim 6: Harvey discloses the permanent magnet (34b, Fig. 3b) is arranged radially inward of the windings (42b; paragraph 0029).  
Regarding claim 7: Harvey discloses the electric motor is a first electric motor (30a) , the winding is a first winding (42a) and the permanent magnet is a first permanent magnet (34a), the rotary propulsion system further comprising a second electric motor (30b) with a second winding (42b) and a second permanent magnet (34b), the second winding fixed relative to the first winding and the second permanent magnet rotatable relative to the first permanent magnet and the second winding (as shown in Fig. 3b).  
Regarding claim 8: Harvey discloses the second permanent magnet arranged on a side of the winding opposite the first permanent magnet (as shown in Fig. 3a and 3b, paragraph 0029).  
Regarding claim 9: Harvey discloses the second permanent magnet is arranged radially outward of the first permanent magnet (as shown in Fig. 3a and 3b, paragraph 0029).  
Regarding claim 11: Harvey discloses the reduction gear set includes a planetary gear arrangement (Fig. 4).  
Regarding claim 12: Harvey discloses the planetary gear arrangement axially overlaps the electric motor (as shown in Fig. 2).  
Regarding claim 14: Harvey discloses the planetary gear arrangement comprises: 
3a sun gear (27, Fig. 4) fixed in rotation relative to the permanent magnet (via 24); 
a ring gear (29) fixed in rotation relative to the fan (paragraph 0032); and 
a plurality of planetary gears (28) distributed circumferentially about the rotation axis and intermeshed with the sun gear and the ring gear.  
Regarding claim 16: Harvey discloses a shaft (24) supporting the fan and coupled to the fan by the reduction gear set (25), wherein the winding or the permanent magnet is fixed relative to the shaft (paragraph 0031), wherein the shaft is a first shaft and further comprising a second shaft, the second shaft arranged coaxially with the first shaft along the rotation axis and supported for rotation relative to the first shaft (not labelled but supporting second fan 13b in Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, in view of Veilluex Jr. et al. (“Veilleux”; US 2015/0284071).
Regarding claim 2: Harvey discloses fan blades but does not explicitly disclose the fan includes a plurality of open-rotor fan blades having a scimitar shape.
However, Veilleux discloses the fan includes a plurality of open-rotor fan blades (24A) having a scimitar shape (as shown in Fig. 7).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the fan blades of Harvey to have the configuration of Veilleux in order to allow for different configurations. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, in view of Fricasse (US 2016/0099636).
Regarding claim 10: Harvey discloses an electric motor but does not explicitly disclose the second permanent magnet is axially offset from the first permanent magnet.
However, Fricasse discloses the second permanent magnet (34, Fig. 11) is axially offset from the first permanent magnet (32).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric motor of Harvey to include the second permanent magnet, as disclosed by Fricasse in order to increase the number of rotors.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, in view of Niergarth et al. (“Niergarth”; US 2018/0138761).
Regarding claim 13: Harvey discloses a planetary gear arrangement but does not explicitly disclose the planetary gear arrangement is axially offset from the electric motor.
However, Niergarth discloses the planetary gear arrangement (338) is axially offset from the electric motor (336, as shown in Fig. 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the planetary gear arrangement of Harvey to be axially offset, as disclosed by Niergarth, in order to allow for different configurations. 
Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, in view of Danielsen et al. (“Danielson”; US 2011/0286842).
Regarding claim 15: Harvey discloses the reduction gear set is a first reduction gear set, but does not explicitly disclose further comprising a second reduction gear set, the second reduction gear set axially offset from the first reduction gear set along the rotation axis, wherein the second reduction gear set arranged axially on a side of the first reduction gear set opposite the electric motor.
However, Danielson discloses a second reduction gear set (44), the second reduction gear set axially offset from the first reduction gear set (46) along the rotation axis;
wherein the second reduction gear set arranged axially on a side of the first reduction gear set opposite the electric motor (akin to 36 in the design of Danielson).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gear set of Harvey to include the second gear set of Danielson in order to better control the second fan. 
Regarding claim 17: Harvey discloses an aircraft, comprising: 
an airframe supporting a rotary propulsion system as recited in claim 1 (Fig. 1); and  
a second fan (13b, Fig. 2), the second fan coaxially supported for rotation about the rotation axis with the first fan (as shown in Fig. 2), 
wherein the winding is a first winding (42a) and the permanent magnet is a first permanent magnet (34a), the rotary propulsion system further comprising a second electric motor (30b) with a second winding (42b) and a second permanent magnet (34b), the second winding fixed relative to the first winding and the second permanent magnet rotatable relative to the first permanent magnet and the second winding (as each motor rotates independently), and wherein the reduction gear set is a first reduction gear set (25).
Harvey does not explicitly disclose a second reduction gear set, the second reduction gear set axially offset from the first 4reduction gear set along the rotation axis.
However, Danielsen discloses a second reduction gear set (44), the second reduction gear set axially offset from the first reduction gear set (46) along the rotation axis.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gear set of Harvey to include the second gear set of Danielson in order to better control the second fan. 
Regarding claim 18: Harvey discloses the rotation axis is substantially horizontal relative to the direction of gravity when the aircraft during normal, level flight (in an airplane).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey and Danielsen, as applied to claim 17, further in view of Munevar (US 2017/0260872).
Regarding claim 19: Harvey discloses a rotation axis but does not explicitly disclose the rotation axis is substantially vertical relative to the direction of gravity when the aircraft during normal, level flight.
However, Munevar discloses the rotation axis is substantially vertical relative to the direction of gravity when the aircraft during normal, level flight (paragraph 0025 – helicopters).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotation axis of Harvey to be vertical in order to increase applications to helicopters. 
Claims 1, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth.
Regarding claim 1: Niergarth discloses a rotary propulsion system, comprising: 
a fan (328, Fig. 4) that rotates about a rotation axis (at 15); 
an electric motor (336) having windings disposed in a stator (354, Fig. 5) and a permanent magnet (380, paragraph 0057) disposed on a rotor (352), wherein the rotor is arranged along the rotation axis of the fan (as shown in Fig. 4); and 
a reduction gear set (338) extending about the rotation axis and coupling the rotor of the electric motor to the fan, wherein the permanent magnet is rotatable about the rotation axis of the fan relative to the windings and relative to the fan to rotate the fan using the electric motor at a rotational speed that is different than a rotational speed of the permanent magnet (paragraph 0046).
Niergarth does not explicitly disclose a reduction gear set.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gear set of Niergarth to be a reduction gearset in order to increase the output torque. 
Regarding claim 5: Niergarth discloses the permanent magnet (380, Fig. 5) is arranged radially outward of the windings (354).
Regarding claim 11: Niergarth discloses a reduction gear set includes a planetary gear arrangement (paragraph 0046).
Regarding claim 12: Niergarth discloses a planetary gear arrangement axially overlaps the electric motor (as they are axially offset).
Regarding claim 13: Niergarth discloses a planetary gear arrangement (338) is axially offset from the electric motor (336, as shown in Fig. 4).
Claims 1, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth, in view of Munevar.
Regarding claim 1: Niergarth discloses a rotary propulsion system, comprising: 
a fan (328, Fig. 4) that rotates about a rotation axis (at 15); 
an electric motor (336) having windings disposed in a stator (354, Fig. 5) and a permanent magnet (380, paragraph 0057) disposed on a rotor (352), wherein the rotor is arranged along the rotation axis of the fan (as shown in Fig. 4); and 
Niergarth does not explicitly disclose a reduction gear set extending about the rotation axis and coupling the rotor of the electric motor to the fan, wherein the permanent magnet is rotatable about the rotation axis of the fan relative to the windings and relative to the fan to rotate the fan using the electric motor at a rotational speed that is lower than a rotational speed of the permanent magnet.
However, Munevar discloses a reduction gear set (20) extending about the rotation axis and coupling the rotor of the first electric motor to the first fan, wherein the permanent magnet is rotatable about the rotation axis of the first fan relative to the windings and relative to the fan to rotate the fan using the first electric motor at a rotational speed that is lower than a rotational speed of the permanent magnet (as shown by the gear sizing in Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the propulsion system of Niergarth to include the reduction gearset of Munevar in order to increase the output torque. 
Regarding claim 5: Niergarth discloses the permanent magnet (380, Fig. 5) is arranged radially outward of the windings (354).
Regarding claim 11: Niergarth discloses a reduction gear set includes a planetary gear arrangement (paragraph 0046).
Regarding claim 12: Niergarth discloses a planetary gear arrangement axially overlaps the electric motor (as they are axially offset).
Regarding claim 13: Niergarth discloses a planetary gear arrangement (338) is axially offset from the electric motor (336, as shown in Fig. 4).
Claims 1, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth, in view of Harvey.
Regarding claim 1: Niergarth discloses a rotary propulsion system, comprising: 
a fan (328, Fig. 4) that rotates about a rotation axis (at 15); 
an electric motor (336) having windings disposed in a stator (354, Fig. 5) and a permanent magnet (380, paragraph 0057) disposed on a rotor (352), wherein the rotor is arranged along the rotation axis of the fan (as shown in Fig. 4); and 
Niergarth does not explicitly disclose a reduction gear set extending about the rotation axis and coupling the rotor of the electric motor to the fan, wherein the permanent magnet is rotatable about the rotation axis of the fan relative to the windings and relative to the fan to rotate the fan using the electric motor at a rotational speed that is lower than a rotational speed of the permanent magnet.
However, Harvey discloses a reduction gear set (25) extending about the rotation axis and coupling the rotor of the first electric motor to the first fan, wherein the permanent magnet is rotatable about the rotation axis of the first fan relative to the windings and relative to the fan to rotate the fan using the first electric motor at a rotational speed that is lower than a rotational speed of the permanent magnet (paragraph 0031).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the propulsion system of Niergarth to include the reduction gearset of Harvey in order to increase the output torque. 
Regarding claim 5: Niergarth discloses the permanent magnet (380, Fig. 5) is arranged radially outward of the windings (354).
Regarding claim 11: Niergarth discloses a reduction gear set includes a planetary gear arrangement (paragraph 0046).
Regarding claim 12: Niergarth discloses a planetary gear arrangement axially overlaps the electric motor (as they are axially offset).
Regarding claim 13: Niergarth discloses a planetary gear arrangement (338) is axially offset from the electric motor (336, as shown in Fig. 4).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth, in view of Veilleux.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth and Munevar, further in view of Veilleux.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth and Harvey, further in view of Veilleux.
Regarding claim 2: Niergarth discloses fan blades but does not explicitly disclose the fan includes a plurality of open-rotor fan blades having a scimitar shape.
However, Veilleux discloses the fan includes a plurality of open-rotor fan blades (24A) having a scimitar shape (as shown in Fig. 7).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the fan blades of Niergarth to have the configuration of Veilleux in order to allow for different configurations. 
Regarding claim 3: Niergarth discloses a first fan but does not explicitly disclose a second fan, the second fan coaxially supported for rotation about the rotation axis with the first fan.
However, Veilleux discloses the fan is a first fan (24) and further comprising a second fan (26), the second fan coaxially supported for rotation about the rotation axis with the first fan (as shown in Fig. 7).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the design of Neirgarth to include the second fan of Veilleux in order to increase the output potential. 
Regarding claim 4: Niergarth discloses a generator connected to the electric motor (paragraph 0048), but does not explicitly disclose a gas turbine engine operably connected to the generator, the rotational speed of the gas turbine engine being independent of rotational speed of the fan.
However, Veilleux discloses a gas turbine engine (30) operably connected to the generator (68), the rotational speed of the gas turbine engine being independent of rotational speed of the fan (as they are separated by electronics and the gear box).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Neirgarth to have the turbine engine of Veilleux in order to power the generator. 
Claims 6-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth, in view of Fricasse.
Claims 6-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth and Munevar, further in view of Fricasse.
Claims 6-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth and Harvey, further in view of Fricasse.
Regarding claim 6: Niergarth discloses an electric motor but does not explicitly disclose the permanent magnet is arranged radially inward of the windings.
However, Fricasse discloses the permanent magnet (32, Fig. 2) is arranged radially inward of the windings (24, 30).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric motor of Niergarth to have the permanent magnets radially inward of the windings in order to design an efficient system.
Regarding claim 7: Niergarth discloses the electric motor is a first electric motor (69A), the winding is a first winding and the permanent magnet is a first permanent magnet.
Niergarth does not explicitly disclose the rotary propulsion system further comprising a second electric motor with a second winding and a second permanent magnet, the second fixed relative to the first winding and the second permanent magnet rotatable relative to the first permanent magnet and the second winding.
However, Fricasse discloses the rotary propulsion system further comprising a second electric motor (30, 34) with a second winding (30) and a second permanent magnet (34), the second winding fixed relative to the first winding (via 12) and the second permanent magnet rotatable relative to the first permanent magnet and the second winding (as this is the purpose of rotors 14 and 16).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric motor of Niergarth to have the second electric motor of Fricasse in order to increase the number of rotors.
Regarding claim 8: Niergarth discloses an electric motor but does not explicitly disclose the second permanent magnet arranged on a side of the winding opposite the first permanent magnet.
However, Fricasse discloses the second permanent magnet arranged on a side of the winding opposite the first permanent magnet (in this case radially outward, Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric motor of Niergarth to have the second electric motor of Fricasse in order to increase the number of rotors.
Regarding claim 9: Niergarth discloses an electric motor but does not explicitly disclose the second permanent magnet is arranged radially outward of the first permanent magnet.
However, Fricasse discloses the second permanent magnet is arranged radially outward (34) of the first permanent magnet (32).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric motor of Niergarth to have the second electric motor of Fricasse in order to increase the number of rotors.
Regarding claim 10: Niergarth discloses an electric motor but does not explicitly disclose the second permanent magnet is axially offset from the first permanent magnet.
However, Fricasse discloses the second permanent magnet (34, Fig. 11) is axially offset from the first permanent magnet (32).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric motor of Niergarth to include the second permanent magnet, as disclosed by Fricasse in order to increase the number of rotors.
Regarding claim 16: Niergarth discloses a shaft (340, Fig. 4) supporting the fan and coupled to the fan by a reduction gear set (338), wherein the winding or the permanent magnet is fixed relative to the shaft (in this case, the winding), wherein the shaft is a first shaft. 
Niergarth does not explicitly disclose a second shaft, the second shaft arranged coaxially with the first shaft along the rotation axis and supported for rotation relative to the first shaft.
However, Fricasse discloses a second shaft (both in Fig. 1), the second shaft arranged coaxially with the first shaft along the rotation axis and supported for rotation relative to the first shaft (as shown in Fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the shaft of Niergarth to have the second coaxial shaft of Fricasse in order to allow for a counter rotating rotor. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth, in view of Danielson.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth and Munevar, in view of Danielson.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth and Harvey, in view of Danielson.
Regarding claim 14: Niergarth discloses a planetary gear arrangement but does not explicitly disclose the planetary gear arrangement comprises: a sun gear fixed in rotation relative to the permanent magnet; a ring gear fixed in rotation relative to the fan; and a plurality of planetary gears distributed circumferentially about the rotation axis and intermeshed with the sun gear and the ring gear.
However, Danielson discloses the planetary gear arrangement (Fig. 2) comprises: 
a sun gear (40) fixed in rotation relative to the permanent magnet (in this case the power source is a turbine, Niergarth discloses an electric motor); 
a ring gear  (46) fixed in rotation relative to the fan (26); and 
a plurality of planetary gears (42) distributed circumferentially about the rotation axis and intermeshed with the sun gear and the ring gear (paragraph 0026).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gear set of Niergarth to be a planetary gear set, as disclosed by Danielson, in order effectively transfer power. 
Regarding claim 15: Niergarth discloses a reduction gear set is a first reduction gear set, but does not explicitly disclose further comprising a second reduction gear set, the second reduction gear set axially offset from the first reduction gear set along the rotation axis, wherein the second reduction gear set arranged axially on a side of the first reduction gear set opposite the electric motor.
However, Danielson discloses a second reduction gear set (44), the second reduction gear set axially offset from the first reduction gear set (46) along the rotation axis;
wherein the second reduction gear set arranged axially on a side of the first reduction gear set opposite the electric motor (akin to 36 in the design of Danielson).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gear set of Niergarth to include the second gear set of Danielson in order to better control the second fan. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niergath, in view of Veilleux, Fricasse, and Danielson.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Niergath and Munevar, further in view of Veilleux, Fricasse, and Danielson.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niergath and Harvey, further in view of Veilleux, Fricasse, and Danielson.
Regarding claim 17: Niergarth discloses an aircraft, comprising: 
an airframe supporting a rotary propulsion system as recited in claim 1;
wherein the electric motor is a first electric motor, the winding is a first winding and the permanent magnet is a first permanent magnet, and
wherein a reduction gear set is a first reduction gear set. 
 Niergarth does not explicitly disclose the rotary propulsion system further comprising a second fan, the second fan coaxially supported for rotation about the rotation axis with the first fan, a second electric motor with a second winding and a second permanent magnet, the second fixed relative to the first winding and the second permanent magnet rotatable relative to the first permanent magnet and the second winding, and a second reduction gear set, the second reduction gear set axially offset from the first reduction gear set along the rotation axis.
However, Veilleux discloses a second fan (26), the second fan coaxially supported for rotation about the rotation axis with the first fan (Fig. 7).
And, Fricasse discloses the rotary propulsion system further comprising a second electric motor (30, 34) with a second winding (30) and a second permanent magnet (34), the second fixed relative to the first winding (via 12) and the second permanent magnet rotatable relative to the first permanent magnet and the second winding (as this is the purpose of rotors 14 and 16).
And, Danielson discloses a second reduction gear set (44), the second reduction gear set axially offset from the first reduction gear set (46) along the rotation axis.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify Niergarth to have the second fan of Veilleux to increase power potential, to modify the electric motor of Niergarth to have the second electric motor of Fricasse in order to increase the number of rotors and to modify the gear set of Niergarth to include the second gear set of Danielson in order to better control the second fan. 
Regarding claim 18: Niergarth discloses the rotation axis (302) is substantially horizontal relative to the direction of gravity when the aircraft during normal, level flight.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Niergath, Veilleux, Fricasse, and Danielson, as applied to claim 17, further in view of Munevar.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Niergath, Harvey, Veilleux, Fricasse, and Danielson, as applied to claim 17, further in view of Munevar.
Regarding claim 19: Niergarth discloses a rotation axis but does not explicitly disclose the rotation axis is substantially vertical relative to the direction of gravity when the aircraft during normal, level flight.
However, Munevar discloses the rotation axis is substantially vertical relative to the direction of gravity when the aircraft during normal, level flight (paragraph 0025 – helicopters).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotation axis of Niergarth to be vertical in order to increase applications to helicopters. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Munevar, in view of Niergarth.
Regarding claim 1: Munevar discloses a rotary propulsion system, comprising: 
a first fan (18, Fig. 2) that rotates about a rotation axis (along 42); 
a first electric motor (24) having windings disposed in a stator and a permanent magnet disposed on a first rotor (paragraph 0041); and 
a reduction gear set (20) extending about the rotation axis and coupling the rotor of the first electric motor to the first fan, wherein the permanent magnet is rotatable about the rotation axis of the first fan relative to the windings and relative to the fan to rotate the fan using the first electric motor at a rotational speed that is lower than a rotational speed of the permanent magnet (as shown by the gear sizing in Fig. 2).
Munevar does not explicitly disclose wherein the rotor is arranged along the rotation axis of the first fan.
However, Niergarth discloses wherein the rotor (in 336, Fig. 4) is arranged along the rotation axis of the first fan (328, as shown in Fig. 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the motor of Munevar to have the same rotation axis as the fan, as disclosed by Niergarth, in order to allow for different configurations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832